Citation Nr: 0717681	
Decision Date: 06/13/07    Archive Date: 06/26/07

DOCKET NO.  05-09 315	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of meniscal tear, right knee.

2.  Entitlement to service connection for residuals of 
meniscal tear, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel
INTRODUCTION

The veteran had active duty service from February 1983 to 
December 1986, and from January 1991 to April 1991.  He also 
had periods of inactive duty for training in the U.S. Marine 
Corps Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's request to 
reopen his claim for service connection for residuals of 
meniscal tear, right knee, on the grounds of no new and 
material evidence.  

In December 2006 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Montgomery, 
Alabama.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  The February 2001 rating decision denying service 
connection for meniscal tear, right knee was not timely 
appealed.

2.  An earnings statement first received by the RO in 
September 2002 constitutes new and material evidence. 

3.  The veteran did not sustain a meniscal tear to his right 
knee during a period of inactive duty for training.

4.  The veteran does not have a pre-existing right knee 
condition.





CONCLUSIONS OF LAW

1.  The February 2001 rating decision denying service 
connection for meniscal tear, right knee is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104 (2006).

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for meniscal 
tear, right knee has been received.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  A right knee meniscal tear was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In a rating decision dated in February 2001 the RO denied 
service connection for meniscal tear, right knee, on the 
grounds that the evidence did not show that the veteran had 
incurred an injury to his right knee during a period of 
inactive duty (weekend drill) training.  A substantive appeal 
was not filed, and the decision became final.  38 C.F.R. § 
3.104.

In September 2002 the veteran requested that his claim be 
reopened.  Evidence in support of this request included an 
itemized military (USMCR) pay statement showing payment for 
periods of inactive duty training in April and May 1997.  
This evidence is new since it was not of record at the time 
of the RO's February 2001 decision.  It is also material 
because it relates to the veteran's military status; a fact 
necessary to substantiate the claim.  The veteran's claim for 
service connection for a meniscal tear, right knee, must 
therefore be reopened.  38 C.F.R. § 3.156.


II.  Entitlement to service connection for residuals of 
meniscus tear, right knee

The veteran maintains that he injured his right knee in May 
1997 during a weekend drill in the Marine Corps Reserves.  A 
military pay record confirms that he was on inactive duty for 
training on May 16th and May 17th, 1997; however, SMRs contain 
no complaints of or treatment for a right knee meniscal tear.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury or 
disease contracted in the line of duty while in active 
military service.  38 U.S.C.A. §, 1131; 38 C.F.R. §§ 3.303, 
3.304.  Active military, naval, and air service includes 
active duty; any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty, or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The veteran claims that he sustained a meniscal tear to his 
right knee while loading vehicles onto railcars during a 
period of inactive duty for training in May 1997.  In support 
of his claim he submits buddy statements from several 
witnesses who claim to have witnessed the mishap.  According 
to the veteran and his witnesses, the veteran was treated at 
the time by a medical Corpsman; however, the record contains 
no evidence of said.  Indeed, the only evidence in service 
medical records (SMRs) of the Corpsman's involvement is a 
January 1998 memorandum from the Corpsman to the veteran 
instructing the veteran to get a letter from a civilian 
physician "at no cost to the government" in order to avoid 
being placed on "unauthorized absence" status.  The Board 
also notes that none of the buddy statements include the date 
that the event occurred; not even the year.  Moreover, 
despite lay accounts of a mishap involving the veteran's 
right knee and contemperoneous treatment therefor, the record 
contains no competent medical evidence that shows that the 
injury sustained at the time was a meniscal tear.  
Accordingly, the Board finds that the lay evidence fails to 
substantiate the veteran's claim that a right knee meniscal 
tear was inccurred in May 1977 during a period of active duty 
for training.  

Private medical records dating from July 1997 do confirm that 
the veteran sustained an injury to his right knee; however, 
in a medical report dated July 10, 1997, a private treating 
orthopædic physician advises that the veteran injured his 
knee one night in July while "running abruptly" to tend to 
a family crises.  A treatment record dated in June 1998 from 
this same physician also informs that the veteran "has had 
significant problems while working as a locksmith."  
According to this physician, the veteran had apparently 
strained his knee, on multiple episodes, while moving "heavy 
safes" pursuant to his locksmith work.  Suffice it to say, 
the record contains no competent medical opinion or treatment 
evidence which suggests that the veteran's knee injury was 
incurred during a period of active duty.  Based on all of the 
foregoing, the Board finds that a right knee meniscal tear 
was not incurred during active service.  38 C.F.R. §§ 3.6, 
3.303.  

In addition to service connection based on an injury incurred 
during active service, 38 C.F.R. § 3.303(a) also provides for 
service connection based on aggravation of an injury if such 
injury pre-existed service.  

According to the veteran's physician, the veteran's knee 
problems "could certainly be associated with the heavy 
activity that he has been involved with in the military such 
as loading of vehicles on railcars."  He adds that meniscal 
injuries are particularly aggravated by "twisting, turning 
stress against resistance," such as might be encountered in 
the loading and anchoring of vehicles on railcars.  Although 
this statement suggests that the veteran's right knee injury 
could have been aggravated by service, the record contains no 
evidence that that the veteran's right knee meniscal tear 
pre-existed service.  Indeed, the veteran himself reports 
that the injury was incurred during service.  The Board 
therefore finds that the veteran's right knee meniscal tear 
did not pre-exist service, and consequently was not 
aggravated by it.  Id.

The veteran argues that he should be accorded a compensation 
and pension (C&P) examination with regard to his right knee 
injury; however, the Board notes that he was previously 
scheduled but failed to show for multiple C&P examinations.  
In any event, absent proof of the incurrence during service 
of a right knee meniscal tear, the Board finds that a C&P 
examination is not warranted.  38 C.F.R. § 3.159(c)(4).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

In correspondence dated in February, June, and August 2003, 
and in March, 2006, VA satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Although it is unclear whether the 
veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence because VA's correspondence informed 
him that additional information or evidence was needed to 
support his claim and asked that he should submit the 
information or evidence to VA.  Because service connection is 
denied for residuals of meniscal tear, right knee, any 
question as to the appropriate disability rating or effective 
date is moot, and there can be no failure to notify prejudice 
to the veteran.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records, including those from the Marine Corps 
Reserves, have been obtained and associated with the claims 
file.  Private medical records have also been obtained and 
incorporated in the record.  In addition, the veteran was 
offered a C&P examination on multiple occasions, but failed 
to keep them.  To the extent that VA has failed to fulfill 
any duty to notify or assist the veteran, the Board finds 
that error to be harmless.  


ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for residuals of 
meniscal tear, right knee, the petition to reopen that claim 
is granted.

Service connection for residuals of meniscal tear, right 
knee, is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


